: PERMIS AMILCAR
AVENANT No 3

AU CONTRAT D'ASSOCIATION

DU 25 OCTOBRE 1988

ENTRE

L'ENTREPRISE TUNISIENNE
D'ACTIVITES  PETROLIERES

ET

BG TUNISIA LIMITED
Page 2

AVENANT N° 3 AU CONTRAT D'ASSOCIATION
DU 25 OCTOBRE 1988

ENTRE LES SOUSSIGNES :

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERE, établissement
public à caractère non-administratif considéré comme entreprise publique, dont
le siège est au, 54 Avenue Mohamed V, 1002, Belvédère Tunis, représentée
par Monsieur Mohamed Akrout, son Président Directeur Général, dûment
habilité aux fins des présentes;

ci-après dénommée « ETAP »

D'UNE PART

ET :

BG TUNISIA LIMITED, société de droit anglais, dont le siège social est 100
Thames Valley Park Drive, Reading, Berkshire, RG6 1PT, représentée par
Monsieur Michael Rees, son Président, dûment habilité aux fins des présentes

ci-après dénommée « BGT »
D'AUTRE PART

ETAP et BGT sont désignées ci-après conjointement le « Titulaire » et
individuellement « Le Co-Titulaire ».

Il'est préalablement exposé ce qui suit :

- Attendu qu'ETAP et Houston Oil and Minerais of Tunisia Inc. (H.O.MT)
ont conclu, en date du 25 Octobre 1988 avec l'Etat Tunisien, une
convention et un cahier des charges relatifs au Permis Amilcar
approuvés par la Loi n° 89-59 du 18 Mai 1989, parue au Journal Officiel
de la République Tunisienne n°36 du 26 Mai 1989 (Ci-après la
« Convention ») :

- Attendu qu'en date du 25 Octobre 1988, ETAP et H.O.M.T ont conclu un
Contrat d'Association et ses annexes, approuvé par l'AUTORITE
CONCEDANTE par lettre n° 97 en date du 25 Octobre 1988 (Ci-après le
« Contrat d'Association »).;

- Attendu que par Arrêté en date du 13 Décembre 1988, paru au Journal
Officiel de la République Tunisienne n° 85 du 23 Décembre 1988, le
Permis AMILCAR a été octroyé à ETAP et à HO MT;
Page 3

- Attendu que par lettre en date du 27 Mars 1989, HO.MT a avisé
l'AUTORITE CONCEDANTE du transfert de la totalité de ses actions à
BGT

- Attendu que par Arrêté en date du 18 janvier 2007, paru au Journal
Officiel de la République Tunisienne n° 08 du 26 Janvier 2007, une
Concession d'Exploitation a été accordée à ETAP et à BGT, couvrant la
zone du Champ d'Hasdrubal située dans le périmètre du Permis Amilcar,
(Ci-après la « Concession Hasdrubal») ;

- Attendu que par l'avenant n°.1 au Contrat d'Association en date du 17
décembre 1991, approuvé par lettre n°856 du 18 décembre 1991 et dans
le but de faciliter le développement du champ de MISKAR, les Co-
Titulaires ont amendé certaines dispositions dudit Contrat d'Association ;

- Attendu que par l'avenant n°.2 au Contrat d'Association en date du 17
juin 2011, les Co-Titulaires ont amendé certaines dispositions dudit
Contrat d'Association afin d'étendre la période ou BGT serait Opérateur ;

- Attendu qu'ETAP et BGT, en leur qualité de Co-Titulaires du Permis
Amilcar, conviennent de conclure le présent Avenant n°3 afin de modifier

certaines dispositions du Contrat d'Association et ses Annexes régissant
le Permis Amilcar et les concessions qui y seront issues.

IL À ETE ARRETE ET CONVENU CE QUI SUIT.

ARTICLE 1 : INTEGRITE DU PREAMBULE

Le Préambule ci-dessus fait partie intégrante du présent Avenant n°3 et doit être
interprété et appliqué dans ce sens.

ARTICLE 2 : OBJET

Le présent Avenant n°3 a pour objet de modifier certaines dispositions du

Contrat d'Association régissant le Permis Amilcar et les concessions qui en
seront issues

ARTICLE 3: MODIFICATION DE L'ARTICLE 4.3 (a) DU CONTRAT
D'ASSOCIATION

Le deuxième tiré du paragraphe 1 de l'article 4.3 (a) du Contrat d'Association est
annulé et remplacé par ce sui suit :

- À partir de la date de la mise en production, BGT assurera le rôle
d'Opérateur durant toute la période qui prendra fin le 30 juin 2013.
Page 4

Durant cette période, il sera constitué une société dont le capital sera
détenu par ETAP et BGT (ci après la «Société»). Cette Société qui sera
constituée conformément à l'Annexe C du Contrat d'Association, sera
opérationnelle et entrera en fonction en tant qu'Opérateur le 1* juillet
2013.

ARTICLE 4 : VALIDITE DU RESTE DU CONTRAT D'ASSOCIATION

Les dispositions du Contrat d’Association, et ses Avenants n° 1 et n° 2 non
expressément modifiées par le présent Avenant demeurent valables et engagent
les Co-Titulaires.

ARTICLE 5 : FRAIS

Le présent Avenant n°3, est exonéré des droits de timbre. Il sera enregistré sous

le régime du droit fixe aux frais de BGT conformément aux dispositions de
l'Article 14 de la Convention,

ARTICLE 6 : ENTREE EN VIGUEUR
Le présent Avenant n°3, entre en vigueur à la date de sa signature par les
Co-Titulaires, et sera soumis à l'AUTORITE CONCEDANTE pour approbation

conformément aux dispositions de l'Article 29 du Contrat d'Association et les
dispositions de l'Article 10 de la Convention.

Fait à Tunis le 0 3 JAN. 2013

En dix (10) exemplaires originaux.

Pour L'ENTREPRISE TUR
D'ACTIVITES PI

IENNE, Pour BG TUNISIA LIMITED

Mohamed Akrout
Président Directeur Général’.

Enregistré à 1a RE"
Enregiste À Lo NS
6 d

Le... a
Quilon
Enregistrement Ü

Recu it Somme de’

IT z TÙ
/ (»

Michael Reé@, 4,

